Citation Nr: 1122588	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an earlier effective date than February 5, 2009, for the assignment of a 10 percent schedular evaluation for the service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO.  

The RO, in pertinent part, awarded a 10 percent disabling rating for bilateral hearing loss effective ON February 5, 2009.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  The transcript has been associated with the claims folder.  

The Veteran has raised a claim for a rating in excess of 10 percent for the service-connected bilateral hearing loss, as well as claims of service connection for diabetes, posttraumatic stress disorder and arthritis.   These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and must refer to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  In a December 2006 rating decision, the RO continued the noncompensable rating for the service-connected bilateral hearing loss and notified the Veteran about the decision by a letter dated in December 2006, but he did not appeal in a timely manner.  

3.  The RO received a claim for increase for the service-connected bilateral hearing loss on February 5, 2009.    

4.  It is not factually ascertainable that the service-connected bilateral hearing loss increased in severity, so as to warrant a compensable disability rating derived by a mechanical application of the rating schedule to the numeric designations assigned under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, after audiometric evaluations were rendered, on any date within the year preceding February 5, 2009, the date of claim for increase.  


CONCLUSION OF LAW

An effective date earlier than February 5, 2009, the date of the claim for increase, for the grant of an increased rating of 10 percent for the service-connected bilateral hearing loss is not assignable by law.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.85, 4.86, Tables VI -VII (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran's claim on appeal arises from his disagreement with the effective date of the 10 percent disability evaluation.  Thus, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, the Board would note that in a March 2009 letter, dated prior to the decision on appeal, VA complied with notification responsibilities in regards to the Veteran's claim for a higher rating.  

This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his increased rating claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim, i.e. submit evidence that his service-connected hearing loss had increased in severity.  
VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA medical records, and reports of VA examination.  The Veteran has not identified any other evidence that has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran asserts that he is entitled to an effective date prior February 5, 2009, for the assignment of an increased 10 percent rating for the service-connected bilateral hearing loss.  

The Veteran asserts that the effective date of the award should be August 10, 2006, the date of a VA examination when he believes an increase in the service-connected hearing loss is first shown.  He alternatively contends it should be June 6, 2006, the date of his prior claim for increase.  

Having carefully considered the claim in light of the applicable law and evidence of record, the Board finds that the June 2006 and August 2006 dates are inconsistent with the regulations concerning effective dates for award of increased compensation.  

Governing law provides that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. (1997); VAOPGCPREC 12-98.  

Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a). When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c).  

Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim. 38 C.F.R. § 3.157(b).  

Historically, in a May 1970 rating decision, the RO granted service connection for bilateral hearing loss.  A noncompensable rating was assigned effective on May 12, 1970, the day following separation from active service.  The Veteran was notified of the decision  in June 1970.  He did not appeal the decision.  38 C.F.R. § 20.302(a).  The noncompensable rating was continued in November 1976 and March 1977.  The Veteran did not appeal these decisions.  Id.  

The Veteran filed a claim for increase on June 6, 2006.  The Veteran was afforded a VA examination on August 10, 2006.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
40
65
90
LEFT
N/A
20
50
80
95

Speech audiometry revealed that speech recognition was 96 percent in the right ear and 88 percent in the left ear.  

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

Applying the foregoing medical evidence from the August 2006 VA examination to the rating criteria for hearing impairment, the Veteran's right ear manifested an average puretone threshold of 54 (rounded up from 53.75) decibels and 96 percent of speech discrimination for purposes of this calculation, resulting in a Level I designation under Table VI.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone threshold of 61 decibels and 88 percent of speech discrimination, resulting in a Level III designation under Table VII.  See 38 C.F.R. § 4.85(f).  

Together, a Level I and Level III designation results in a no percent rating, under 38 C.F.R. § 4.85, Table VII, and there would have been no basis for a higher rating based on these test results.  

Thus, in a December 2006 rating decision, the RO continued the noncompensable rating.  The Veteran was notified of the decision in December 2006.  He did not appeal the decision.  Id.  

The Veteran has not alleged that there was clear and unmistakable error (CUE) in the 2006 rating decision.  In the absence of CUE, this decision may not be revised.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302.  

Accordingly, the claim for an earlier effective date for an increased rating for service-connected bilateral hearing loss must therefore be considered in relation to any subsequent claim for an increased rating.  

The Veteran argued in his hearing before the Board that his appeal was ongoing since 2006.  As proof of his ongoing claim, the Veteran submitted a letter dated February 8, 2007, which noted his application for benefits was received, but due to the great number of claims, action on his might be delayed.   

However, the Veteran declined to mention that he had inquired in February 2007 as to retroactive pay between July 1976 and April 1977 for cost of living increase, which he claimed he did not receive.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

Nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (a)(stating that an informal claim must identify the benefit sought); 38 C.F.R. § 3.1(p)(defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

In the instant case, the Veteran filed the instant claim for increase on February 5, 2009.   The record does not support a finding, that he filed either a formal or informal claim prior to February 5, 2009.  The June 6, 2006, claim for increase that was adjudicated and denied in December 2006 was not the subject of an appeal.  

The applicable VA regulation provides that a 10 percent rating is derived by a mechanical application of the rating schedule to the numeric designations assigned under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, after audiometric evaluations are rendered.  
 
There are no audiometric evaluations in the year prior to the claim that would allow the mechanical application noted above.  The Veteran contends that he was issued hearing aids, which objectively showed a worsening, but he was fitted for hearing aids in August 2007, outside the applicable period.  

Even so, the fitting entry does not contain any audiometric evaluations that would allow the mechanical application of the rating schedule.  Further, hearing aids were recommended in May 2006, which was prior to the denial in December 2006.   

It was not until VA examination in April 2009 that bilateral hearing loss was objectively shown to have worsened so as to warrant a 10 percent rating under Table VII.  38 C.F.R. §§ 4.85, 4.86.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
40
80
90
LEFT
N/A
30
50
85
95

Speech audiometry revealed that speech recognition was 80 percent in the right ear and 84 percent in the left ear.  

Applying the foregoing medical evidence from the April 2009 VA examination to the rating criteria for hearing impairment, the Veteran's right ear manifested an average puretone threshold of 60 decibels and 80 percent of speech discrimination for purposes of this calculation, resulting in a Level IV designation under Table VI.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone threshold of 65 decibels and 84 percent of speech discrimination, resulting in a Level III designation under Table VII.  See 38 C.F.R. § 4.85(f).  

Together, Level IV and Level III designations result in a 10 percent rating, under 38 C.F.R. § 4.85, Table VII, based on these test results.  

The medical evidence shows no earlier date (within the year preceding the February 5, 2009, increased rating claim) bilateral hearing loss to a degree as would warrant a 10 percent rating under  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  

Accordingly, there is no basis for the assignment of an effective date earlier than February 5, 2009, for an increased 10 percent rating for the service-connected bilateral hearing loss under the law.  
 

ORDER

The claim for an effective date earlier than February 5, 2009, for the assignment of a 10 percent rating for the service-connected bilateral hearing loss must be denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


